Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian, Johnson on 01/27/2021.
Claims 1-2 and 4-22 are allowed. Claim 3 is cancelled. Claims 1, 4, 14, and 21-22
The application has been amended as follows: 

1.	(Currently Amended)  A method, comprising:
acquiring magnetic resonance imaging data, for a plurality of images, of the heart of a subject;
segmenting, using cascaded convolutional neural networks (CNN), respective portions of the images corresponding to respective epicardium layers and endocardium layers for a left ventricle (LV) and a right ventricle (RV) of the heart , wherein the segmenting comprises segmenting the respective epicardium layers with a first convolutional network of the cascaded convolutional neural networks prior to segmenting the respective endocardium layers;
extracting biomarker data from segmented portions of the images; 
assessing hypertrophic cardiomyopathy from the biomarker data. 
4.	(Currently Amended)  A method according to Claim 1 [[3]], further comprising using segmented epicardium layers to automatically select a region of interest for segmenting the endocardium layers. 
14.	(Currently Amended)  A method, comprising:
acquiring magnetic resonance imaging data, for a plurality of images, of the heart of a subject;
using a first set of cascaded convolutional neural networks (CNN) operating with cine image data sets to segment respective portions of the plurality of images corresponding to respective epicardium layers and endocardium layers for a left ventricle (LV) and a right ventricle (RV) of the heart , wherein the segmenting comprises segmenting the respective epicardium layers using a first convolutional neural network of the first set of cascaded convolutional neural networks prior to segmenting the respective endocardium layers;
using a second set of cascaded convolutional neural networks (CNN) operating on T1 image data sets to segment additional images corresponding to the respective epicardium layer and endocardium layer for the LV of the heart;
extracting biomarker data from segmented portions of the cine image data sets and the T1 image data sets; and
assessing hypertrophic cardiomyopathy from the biomarker data. 
21.	(Currently Amended)  A system comprising:
	 at least one processor;
	 at least one memory device coupled to the processor and storing computer-readable instructions which, when executed by the at least one processor, cause the system to perform functions that comprise:
acquiring magnetic resonance imaging data, for a plurality of images, of a heart of a subject;
segmenting, using cascaded convolutional neural networks (CNN), respective portions of the images corresponding to respective epicardium layers and endocardium layers for a left ventricle (LV) and a right ventricle (RV) of the heart , wherein the segmenting comprises segmenting the respective epicardium layers with a first convolutional network of the cascaded convolutional neural networks prior to segmenting the respective endocardium layers;
extracting biomarker data from segmented portions of the images; and
assessing hypertrophic cardiomyopathy from the biomarker data. 
22.	(Currently Amended) A non-transitory computer-readable medium having stored instructions that, when executed by one or more processors, cause a computing device to perform functions that comprise: 
acquiring magnetic resonance imaging data, for a plurality of images, of a heart of a subject;
segmenting, using cascaded convolutional neural networks (CNN), respective portions of the images corresponding to respective epicardium layers and endocardium layers for a left ventricle (LV) and a right ventricle (RV) of the heart , wherein the segmenting comprises segmenting the respective epicardium layers with a first convolutional network of the cascaded convolutional neural networks prior to segmenting the respective endocardium layers;
extracting biomarker data from segmented portions of the images; and
assessing hypertrophic cardiomyopathy from the biomarker data. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claim language to include “wherein the segmenting comprises segmenting the respective epicardium layers with a first convolutional network of the cascaded convolutional neural networks prior to segmenting the respective endocardium layers;” which was not found in the prior art after further search and consideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
/SG/